DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 allowed.
3.	The closest relevant art is Simmons (2005/0279064 A1) wherein Simmons teaches a mounting assembly (218 in Fig. 16) for use with a structure having front and interconnecting side faces surrounding an air intake opening, the assembly supporting a covering over the intake opening and comprising: a track (198 in Fig. 15, paragraphs 0062 & 0063, 220 in Fig. 16, paragraph 0066) secured to each of members so that an interior accessible channel of each track (198 in Fig. 15, 220 in Fig. 16) is arrayed in opposing fashion on opposite sides of the front intake face; a plurality of rollers (206 in Fig. 15) contained within each of the rails (200 in Fig. 15), the rollers (206 in Fig. 15) each further including a forward extending hook portion (208 in Fig. 15) projection from the interior track channels (200); and the covering having a plurality of side edge proximate located eyelets (210 in Fig. 15), the hook portions (208 in Fig. 15) engaging through said eyelets (210) for supporting the covering over the opening. Regarding to claim 6, Simmons shows in Fig. 15 that the covering (202) further comprises reinforced side edging integrating the eyelets (210).  Simmons teaches the assembly further comprising pulleys (240, 242, 244, paragraph 0067) mounted to the structure above the intake opening, a line extending through said pulleys from a user accessible location and engaging upper edge locations of the covering.  Simmons also teaches sleeves (see 80’ in Fig. 5) configured into extending edges of the covering (18) and receiving a reinforcing conduit, and eye-bolts (236 in Fig. 16) attached to the top edge extending conduit (234), or, related top edge fastening points for attachment of said lines to the top edge of the filter/covering (232 in Fig. 16).  Simmons further teaches bundle straps (245/250) extending from the bottom edge, and the covering (18 in Fig. 1) further comprising a cover (paragraph 0007).
4.	Claims 1-20 of this instant patent application differ from the disclosure of Simmons in that Applicant’s claimed invention utilizes L-shaped brackets mounted in spatial extending fashion from the intake structure for supporting the channel defining tracks away from the front face surrounding the intake, and secured to an angularly extending side of each of the L-shaped brackets in a fashion that they are forwardly spaced from the structure with the track defined channels or slots being inwardly facing in opposing fashion relative to one another.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 10, 2022